Citation Nr: 1804952	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  16-47 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from March 1964 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newman, Georgia.  Jurisdiction over this matter is with the Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current left knee arthritis is due to his left knee injury in service.  

An August 1965 service treatment record reflects a diagnosis of medial collateral ligament (MCL) sprain of the left knee.  The Veteran reported that he injured his left knee when he cut suddenly while playing football.  He felt a snap in his left knee and it became swollen and painful right away.  Physical examination revealed mild effusion, full passive extension, and very tender over femoral attachment of MCL with mild soft tissue swelling there, and mild to moderate MCL laxity on stress. A September 1965 service treatment record reflects that the Veteran's left knee cylinder cast was removed, and the Veteran had very little swelling and no tenderness over the MCL.

An October 1965 service treatment record reflects a diagnosis of resolving sprain of the MCL.  Physical examination of the Veteran's left knee revealed that the Veteran's left knee had reduced range of motion and was still swollen. A November 1965 Report of Medical History for discharge reflects that the Veteran reported that he injured his left knee while playing football in August 1965.  The Veteran reported that it was placed in a cast for three weeks, and the Veteran was given physical therapy treatment for three weeks after the cast was removed.  The examiner noted that the Veteran's knee was occasionally stiff with cold weather, and that there were no other problems.  In a November 1965 Report of Medical Examination for discharge, an examiner noted that the Veteran's left knee was stable without tenderness, decreased range of motion (ROM), or effusion.

The Veteran was afforded a VA examination in April 2016, which reflected a diagnosis of degenerative arthritis of the left knee.  The Veteran reported that he twisted his left knee after playing football while in service in 1965, and was treated with a cast.  The Veteran reported that he worked at Chrysler on an assembly line for eight years, and retired in 2006.  The Veteran denied any problems with his left knee immediately after service, and said "he started having left knee pain again since five to six years approximately."  The examiner opined that the Veteran's current severe degenerative arthritis was multifactorial including morbid obesity and was less likely related to service.  

In a January 2018 appellant brief, the Veteran's representative asserts that the examiner failed to consider the Veteran's assertions that he has had left knee symptoms since his injury in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)

Further, in the Veteran's May 2016  notice of disagreement, he stated that "VA have my records"  The Board is not clear if that means that the Veteran received treatment at the VA and that there are outstanding VA medical records to be obtained.  Thus, on remand, the Veteran should be afforded the opportunity to identify and provide authorization for VA to obtain all outstanding medical records pertaining to his left knee disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify the names of any VA and/or private medical care providers who treated him for his left knees.  For each named health care provider, the Veteran should identify when he received pertinent care from that facility or provider. The Veteran must provide VA with signed authorizations for any private provider identified.

2. Then, schedule the Veteran for a VA examination to  ascertain the etiology of any left knee disability diagnosed.  The examiner must review the claims file and that review should be noted in the report. The examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished. 

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent probability or greater) that any diagnosed left knee disability, to include arthritis, first manifested in service, within a year after discharge, or is otherwise related to active service. In providing this opinion, the examiner should consider statements from the Veteran regarding the onset and continuity of symptomatology since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If it is determined that there is another likely etiology for any diagnosed left knee disability, that should be stated.  The examiner should reconcile his or her opinion with that of the April 2016 VA opinion.   All opinions should be supported by a clear rationale.  
3. Then readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




